               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                       )
CAPTAIN’S COMMAND AT BLUEBEARD’S BEACH )
CLUB OWNERS’ ASSOCIATION, INC.,        )
                                       )
          Plaintiff,                   )
                                       )      Civil No. 2019–13
          v.                           )
                                       )
BRIAN HOGUE,                           )
                                       )
          Defendant.                   )
                                       )
                                       )
BRIAN HOGUE,                           )
                                       )
          Counterclaimant,             )
                                       )
          v.                           )
                                       )
CAPTAIN’S COMMAND AT BLUEBEARD’S BEACH )
CLUB OWNERS’ ASSOCIATION, INC.,        )
                                       )
          Counterclaim Defendant.      )
                                       )

APPEARANCES:

Richard H. Dollison
Law Offices of Richard H. Dollison PC
St. Thomas, VI
     For the plaintiff/counterclaim defendant Captain’s Command
     at Bluebeard’s Beach Club Owners’ Association, Inc.,

Brian Hogue
Boise, ID
     Pro Se.

                               ORDER

GÓMEZ, C.J.

      Before the Court is the motion of the

plaintiff/counterclaim defendant, Captain’s Command at
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 2

Bluebeard’s Beach Club Owners’ Association, Inc., to remand this

matter to the Superior Court of the Virgin Islands.

                I.    FACTUAL AND PROCEDURAL BACKGROUND

     Bluebeard’s Beach Club is a condominium located on St.

Thomas, United States Virgin Islands. Captain’s Command at

Bluebeard’s Beach Club Owners’ Association, Inc., (the

“Association”) is a not-for-profit association of condominium

owners at Bluebeard’s Beach Club. The Association was formed

pursuant to a document entitled “Declaration of Condominium

Establishing Captain’s Command at Bluebeard’s Beach Club an

Interval Ownership Condominium,” dated October 13, 1997 (the

“Declaration”).

     Pursuant to the Declaration, the Association is responsible

for the administration and management of Bluebeard’s Beach Club,

including the maintenance and repair of certain common areas.

Additionally, pursuant to the Declaration, the Association has

the authority to impose and collect certain dues from

condominium owners at Bluebeard’s Beach Club to pay for such

collective maintenance, repair, and utility costs.

     On September 10, 2010, Brian Hogue (“Hogue”) allegedly

became an owner of a timeshare1 at Bluebeard’s Beach Club.



1 A timeshare plan is a form of property ownership that allows owners of
interests in the plan to share rights to use the timeshare plan property,
where typically each owner is allotted their own period of time for use.
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 3

Thereafter, Hogue allegedly failed to pay certain dues imposed

by the Association.

     On August 31, 2018, the Association recorded a statutory

lien pursuant to 28 V.I.C. § 922 against Hogue’s timeshare at

Bluebeard’s Beach Club for the unpaid dues assessed by the

Association.

     On September 12, 2018, the Association brought an action

for debt and foreclosure against Hogue in the Superior Court of

the Virgin Islands. In its complaint, the Association claims

that, as of July 11, 2018, Hogue has an outstanding debt of

$9,899.96, plus interest and collections costs accruing

thereafter.

     On March 12, 2019, Hogue filed an answer and counterclaim

for negligence. The counterclaim asserts damages in the amount

of $80,000 and requests an award of punitive damages in the

amount of $100,000. On that same day, Hogue also removed the

action to this Court.

     On March 22, 2019, the Association filed a motion to remand

this matter back to the Superior Court for want of subject-

matter jurisdiction.

     Hogue has not filed an opposition to the motion to remand.

                              II.   DISCUSSION

     A defendant may remove any civil action brought in a State

or Territorial court “of which the district courts of the United
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 4

States have original jurisdiction.” 28 U.S.C. § 1441(a).

Ordinarily, a district court has jurisdiction “over civil

actions arising under ‘the Constitution, laws, or treaties of

the United States’ (federal question jurisdiction) and civil

actions between citizens of different states with the amount in

controversy exceeding the sum or value of $75,000 (diversity

jurisdiction).” Rockefeller v. Comcast Corp., 424 F. App’x 82,

83 (3d Cir. Apr. 18, 2011) (quoting 28 U.S.C. §§ 1331, 1332(a))

     However, “[i]f at any time before final judgment it appears

that the district court lacks subject matter jurisdiction, the

case shall be remanded.” 28 U.S.C. § 1447. “The party asserting

federal jurisdiction in a removal case bears the burden of

showing, at all stages of the litigation, that the case is

properly before the federal court.” Frederico v. Home Depot, 507

F.3d 188, 193 (3d Cir. 2007). “[R]emoval statutes are to be

strictly construed against removal and all doubts should be

resolved in favor of remand.” In re Briscoe, 448 F.3d 201, 217

(3d Cir. 2006) (quoting Batoff v. State Farm Ins. Co., 977 F.2d

848, 851 (3d Cir. 1992).

                               III. ANALYSIS

     The Association contends that this Court lacks subject

matter jurisdiction because the amount in controversy in this

case does not exceed $75,000.
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 5

     As a general rule, the amount in controversy “is determined

from the good faith allegations appearing on the face of the

complaint. A complaint will be deemed to satisfy the required

amount in controversy unless the defendant can show to a legal

certainty that the plaintiff cannot recover that amount.”

Spectacor Mgmt. Grp. v. Brown, 131 F.3d 120, 122 (3d Cir. 1997)

(citing St. Paul Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–89

(1938)) (internal citations omitted).

     In its Complaint, the Association seeks only $9,899.96 in

monetary damages. This sum being less than $75,000, the amount-

in-controversy requirement for diversity jurisdiction would

ordinarily not be satisfied. Notwithstanding the Association’s

asserted damages Hogue asserts that this Court has diversity

jurisdiction because the damages sought in his counterclaim are

greater than the amount-in-controversy requirement.

     In Daybreak, Inc. v. Friedberg, No. 2012-76, 2013 WL

1831660 (D.V.I. May 1, 2013), this Court had occasion to

consider whether the damages sought in a counterclaim may be

considered in calculating whether the amount-in-controversy

requirement has been satisfied. In that case, the Court

explained that, in general, federal courts do not consider

damages pled in permissive counterclaims when calculating the

amount-in-controversy. See id. at *2 (collecting cases).
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 6

However, with respect to compulsory counterclaims, federal

courts are split. See id. (collecting cases).

     In Daybreak, this Court proceeded to examine Spectacor

Management Group v. Brown, 131 F.3d 120 (3d Cir. 1997). In

Spectacor, the defendant made a compulsory counterclaim pursuant

to Federal Rule of Civil Procedure 13 (“Rule 13”). The Third

Circuit held that the amount of a compulsory counterclaim,

brought pursuant to Rule 13, “may be considered in determining

if the amount in controversy exceeds the statutory requirement

for [original] diversity jurisdiction.” Id. at 121; see also

Northland Ins. Co. v. Lincoln Gen. Ins. Co., 153 F. App’x 93, 94

n.1 (3d Cir. 2005) (noting that the amount-in-controversy

requirement was satisfied because the defendant brought a Rule

13 counterclaim seeking $675,000 in damages).

     At the same time, the Third Circuit in Spectacor was

careful to note that “removal is governed by considerations

inapplicable to cases involving the exercise of original

jurisdiction.” 131 F.3d at 125. It further cautioned “that

removal jurisdiction must . . . be narrowly construed in favor

of the non-removing party to prevent . . . encroachment on the

right of state courts to decide cases properly before them.” Id.

at 126.

     In light of this language and the general practice of

district courts in this Circuit, this Court concluded that
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 7

“diversity jurisdiction cannot be established in the removal

context by the damages sought in a compulsory counterclaim.” See

Daybreak, Inc., No. 2012-76, 2013 WL 1831660 at *3 (collecting

cases).

     Since this Court’s ruling in Daybreak, the Supreme Court

has unambiguously stated that “Section 1441(a) [] does not

permit removal based on counterclaims at all, as a counterclaim

is irrelevant to whether the district court had ‘original

jurisdiction’ over the civil action.” Home Depot U.S.A., Inc. v.

Jackson, 139 S. Ct. 1743, 1748 (2019). Accordingly, the Court

will not consider the damages sought in Hogue’s counterclaim.

     As noted above, it is undisputed that the Association in

its complaint seeks damages only in the amount of $9,899.96. The

damages sought are thus less than $75,000. The amount in

controversy is therefore less than the threshold amount required

in order for this Court to exercise jurisdiction on the basis of

diversity of citizenship. There being no other basis for the

exercise of federal jurisdiction, this matter must be remanded

to the Superior Court of the Virgin Islands.

     The premises considered, it is hereby

     ORDERED that the Association’s motion to remand, ECF No. 4,

is GRANTED; it is further

     ORDERED that this action be and hereby is REMANDED to the

Superior Court of the Virgin Islands; and it is further
Captain’s Command at Bluebeard’s Beach Club Owners’ Ass’n, Inc. v. Hogue
Civil No. 2019–13
Order
Page 8

     ORDERED that the Association’s motion for a hearing, ECF

No. 5, on its motion to remand is MOOT.




                                         S\
                                                Curtis V. Gómez
                                                  Chief Judge
